DETAILED ACTION
Claims 1-20 are present for examination at this time
Claims 1-20 are allowed
Information Disclosure Statement
The information disclosure statement submitted 7/13/2021, 10/19/2021 and 6/1/2022 have been considered by the Examiner and made of record in the application file.
                                                       Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 9, and 17): 
             The closest prior art of record “Secure Endpoint In A Heterogeneous Enterprise Network” by  Grimm et al., US20190312887, “Computerized System And Method For Providing Cybersecurity Detection And Response Functionality” by Gilmore et al., US2018/0020021A1,  “Test System And Method For Identifying Security Vulnerabilities Of A Device Under Test” by Ekamabaram US10873594, “Protecting Data Based on a Sensitivity Level for the Data” by Bhosale et al., US2020/0320208 and “Detection and Management of Rogue Wireless Network Connections” by Wolman et al., US2007/0298720, fails to anticipate or render obvious the instant claims.  Grimm discloses using test files to determine vulnerable client facilities (vulnerability is a conclusion).  Gilmore is also testing for the existence of vulnerabilities.  Enkamabaram is also testing for the existence of vulnerabilities.  Part of what sets the claims apart from the prior art is that it is not primarily focused on locating a vulnerability, but rather starts with the vulnerability as a given, i.e., part of the test not the answer itself. Bhosale while delving into extracting information from the metadata to find vulnerabilities still didn’t touch on runtime execution in multiple service environments as part of a protective process. The claims also contain a pseud0-negative limitation in that the final security measures taken for a given node only use security resources external to that node, specifically excluding that suspect node.
	Among the closest references above none discuss monitoring multiple runtime executions in multiple service environments 5G network (or any wireless network for that matter) responsive to interpreting metadata to quantify a security threshold (measuring elevated risk).  While various references discussed identifying vulnerabilities (The conclusion) for singular programs/applications, few references discussed monitoring runtime executions in multiple service environments where the monitoring resources are distributed across multiple wireless nodes, and that they are the same nodes for the multiple service environments. The claims are sufficiently narrow to be outside of the prior art.
No one reference individually had the exact system or method envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation.
Examiner notes that some of the computer-readable medium claims have not been written in the way preferred by the USPTO with regard to “non-transitory” but have been written in a way that specifically disclaims transitory signals, i.e., this claims pass scrutiny under 35 U.S.C. § 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642